Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Amend claims 7 & 14 as follows:
a.	Per claims 7 & 14, line 1, change “the protruding blocks” to –the plurality of protruding blocks--.

Allowable Subject Matter

2.	Claims 1-14 are allowable.
	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the structure as respectively recited in independent claim(s) 1 & 8 and at least in part, because 	Independent claim 1 recites the limitations: “…a heat dissipation opening, wherein the clamp member 10rotates with opening and closing of the screen to the host inside the back case body, and the heat dissipation opening communicates with the back case body and an inside of the host; and a hatch cover, one side thereof being pivotally connected to the back case body, the hatch cover being set to match the heat dissipation opening, wherein 15when the screen is closed with respect to the host, the clamp member urges the hatch cover to close the heat dissipation opening; and when the screen is open with respect to the host, the clamp member is released from the hatch cover, and the hatch cover rotates to expose the heat dissipation opening.”,
	Independent claim 8 recites the limitations: “…a heat dissipation opening, wherein the clamp member is located inside the back case body, and the heat dissipation opening communicates 15with an inside of the back case body; and a hatch cover, one side thereof being pivotally connected to the back case body, and a shape of the hatch cover matching a shape of the heat dissipation opening, wherein when the screen is closed with respect to the host, the clamp member urges the hatch cover to rotate to close the heat dissipation opening; and when the screen is open 20with respect to the host, the clamp member is released from the hatch cover, and the hatch cover rotates to expose the heat dissipation opening.”.
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1 & 8 are believed to render said claims and all claims depending therefrom (claims 2-7 and 9-14) allowable over the prior art references of record, taken alone or in combination. 
3.	The closest references to the present invention are believed to be as follows:
	Qin US2011/0075340 discloses a host with a panel display on it, a screen cover and a keyboard. The keyboard is set on the screen cover. The connection between the host and the screen cover adopts staff connecting structure or slide block and sliding groove connecting structure, and the host can be folded with the screen cover and opened to stand up askew on the screen cover conveniently. The best heat transfer effect of the wall of the host shell is adopted, when the host stands up, to improve heat transfer and decrease the host thickness. The screen cover can be removed and installed from the host conveniently. Setting battery on the screen cover, users can replace the battery conveniently.
	Wang et al. US2005/0047070 discloses a mechanism for pivotably coupling a notebook computer and a display thereof together for enabling the display to be positioned at optimum view angle and height relative to the notebook computer, wherein a keyboard is received in a forward recess of a housing of the notebook computer, and a substantially rectangular pivot board is received in a rearward recess of the housing, the pivot board having a forward side hingedly coupled to the keyboard and a rearward side hingedly coupled to the display so that the display is adapted to pivot upward for adjusting height and position thereof relative to the housing.
	Takano US5534891 discloses an Electronic equipment has a display unit and an operation input unit. The display unit is arranged to be pivotal between a state wherein it obliquely stands on an electronic equipment main body (tilt state), and a state wherein it is folded on the equipment main body (close state), and the operation input unit is arranged to be pivotal between a state wherein it is inclined with respect to the electronic equipment main body, and a horizontal state. The operation input unit is interlocked with the pivotal movement of the display unit. When the display unit is pivoted to the tilt state, the operation input unit is pivoted to the inclined state. When the display unit is pivoted to the close state, the operation input unit is pivoted to the horizontal state.
4.	None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.
5.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

6.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A MATEY/Examiner, Art Unit 2835